EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

--1.	An antimicrobial hard surface cleaning composition comprising:
a.    from about 0.05% to about 0.20% by weight of the composition of didecyldimethylammonium chloride as a cationic antimicrobial agent;
b.    from about 0.1% to about 15% by weight of the composition of an amine surfactant of formula I:
R1-N-(R2)(CH2CHOH(CH2O)nR3)    formula I
wherein R1 is CH2(CHOH)4CH2OH, R2 is Methyl, and R3 is 2-propylheptyl; and
c)	an amine oxide, wherein the composition has a pH of from about 7.0 to about 8.0.—

In line 2 of claim 17, delete “nonionic”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have claimed a composition according to claim 1 set forth above.  Though N-methyl glucamines are known surfactants, as well as amine oxide and didecyl dimethyl ammonium chloride, the prior art does not teach this specific ternary composition in the amounts claimed and so the present claims are allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/           Primary Examiner, Art Unit 1761